cca_2018042616201420 id uilc number release date from sent thursday date pm to cc bcc subject re marijuana industry collection issue you requested our views on whether pursuant to sec_6331 and sec_6335 the service may administratively seize and sell gas chromatographer mass spectrometers gcms and liquid chromatographer mass spectrometers lcms used by taxpayers involved in the marijuana industry to measure cannabinoids in marijuana as a result of the past use of such equipment there may be marijuana residue remaining on the equipment seized by the service you ask whether such an administrative sale would violate federal drug paraphernalia law and the provisions of the controlled substances act related to the intent to distribute controlled substances we conclude that gcmss and lcmss are not drug paraphernalia under the drug paraphernalia statute u s c sec_863 and so there are generally no restrictions on seizure and sale of such items the statute which makes it unlawful to sell drug paraphernalia generally defines drug paraphernalia as any equipment product or material of any kind which is primarily intended or designed for use in manufacturing compounding converting concealing producing processing preparing injecting ingesting inhaling or otherwise introducing into the human body a controlled substance possession of which is unlawful under this subchapter u s c sec_863 in 511_us_513 the supreme court examined both the primarily intended for use and primarily designed for use phrases in the predecessor of sec_863 the court held that the provision establishes objective standards for determining what constitutes drug paraphernalia 511_us_517 with regard to the designed for use prong the court stated that the standard referred to the design of the manufacturer not the intent of the retailer or customer see also hoffman estates v flipside hoffman estates inc 455_us_489 similarly the court concluded that the term primarily intended for use refers generally to an item's likely use rather than the defendant’s state of mind id pincite in light of the supreme court’s reasoning we conclude that by any objective standard gcmss and lcmss are not equipment primarily intended or designed for use in manufacturing compounding converting concealing producing processing preparing a controlled substance employing different processes gcmss and lcmss are used to analyze organic material while they can be used by those in the drug trade they are also used in drug detection and many other areas including airport inspections fire investigations explosives investigations environmental analysis agrichemical analysis and identification of foreign material collected from outer space not only do they not qualify as drug paraphernalia under any objective criteria they are not listed and are not at all similar to the items that are specifically listed in sec_863 and none of the factors in sec_863 alter our analysis you are also concerned that an administrative sale of spectrometers is prohibited because the devices might contain traces of marijuana residue the administrative seizure and sale of lcmss and gcmss containing trace amounts of residue would likely not violate sec_841 of title which states that it shall be unlawful for any person knowingly or intentionally- to manufacture distribute or dispense or possess with intent to manufacture distribute or dispense a controlled substance or to create distribute or dispense or possess with intent to distribute or dispense a counterfeit substance u s c sec_841 arguably a mere residual amount of a controlled substance suggests the absence of the intent to distribute in any case to avoid any possibility of a criminal violation the lcms and gcms should be subject_to a deep cleaning prior to sale to reduce all trace residues this will also have the beneficial purpose of increasing the bid prices at a public sale held under sec_6335 these particular devices are highly specialized and they should be inspected and cleaned to ensure that they are in the best possible condition for sale as that would maximize the value and correspondingly the proceeds generated deciding whether to seize and sell equipment such as lcmss and gcmss collection should take the costs of cleaning the equipment into consideration if you would like to discuss this further please let me know in
